Dowd v County of Nassau (2018 NY Slip Op 08114)





Dowd v County of Nassau


2018 NY Slip Op 08114


Decided on November 28, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SANDRA L. SGROI
HECTOR D. LASALLE
BETSY BARROS, JJ.


2016-03777
 (Index No. 602426/12)

[*1]Jason Dowd, appellant, 
vCounty of Nassau, et al., respondents, et al., defendants.


Dell & Dean, PLLC, Garden City, NY (Jay J. Massaro and Michael Schultz of counsel), for appellant.
Perez & Cariello, Uniondale, NY (Edgar Matos of counsel), for respondents.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Robert A. Bruno, J.), dated March 8, 2016. The order, insofar as appealed from, granted that branch of the motion of the defendants County of Nassau, New York Islanders Hockey Club, L.P., and Nassau County Department of Public Works which was for summary judgment dismissing the causes of action alleging common-law negligence and a violation of Labor Law § 200 insofar as asserted against them.
ORDERED that the order is reversed insofar as appealed from, on the law, with costs, and that branch of the motion of the defendants County of Nassau, New York Islanders Hockey Club, L.P., and Nassau County Department of Public Works which was for summary judgment dismissing the causes of action alleging common-law negligence and a violation of Labor Law § 200 insofar as asserted against them is denied.
This action arose out of the same incident that is the subject of Wass v County of Nassau (_____ AD3d _____ [decided herewith]), and the factual and legal issues are identical. We reverse the order in this action insofar as appealed from for the reasons set forth in our decision and order in Wass v County of Nassau (see id.).
BALKIN, J.P., SGROI, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court